DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable Mukaihara et. al. (U.S. 10309336) in view of Male et. al. (U.S. 20080272214).
In re claim 21, Mukaihara discloses an analogous system/method which determines if a multi-stage injection control is operating normally by detecting either one or both of an open valve state and a closed valve state of the fuel injection valves (abstract) and further discloses
a method comprising the steps of: 
a) sending an actuation pulse (pulse signal 114; [Col. 3, ln 45-52]) to said electrical actuator (part of fuel injector as suggested in [col. 5, ln 50-57]), 
said actuation pulse being above a minimum drive pulse of the hydraulic fuel injector (as shown in fig. 3; note minimum drive pulse is off state); 
b) analyzing a signal from a sensor 
c) determining functionality (see above, normal or abnormal determination) of the injector 
Mukaihara further teaches that operation of the fuel injection valve (108) causes a distortion, and as such has a distortion sensor (1101) attached to the fuel injector (or alternatively a knock sensor 1102), to facilitate removal of noise, frequency separation, etc. that complicate multi-stage fuel injection control, such that a fuel injection measurement period can be set ([Col. 12, ln 42-56]). 
However, Mukaihara fails to disclose
a needle control valve which is controlled by an electrical actuator, 
said needle control valve configured to 
hydraulically control movement of a needle of a needle valve toward and away from a needle valve seat, 
wherein said hydraulic fuel injector includes 
an accelerometer located on or adjacent to said hydraulic fuel injector. 
However, Male discloses an analogous fuel injector having
a needle control valve (fig. 1; 14; [0030]) which is controlled by an electrical actuator (62; [0031]), 
said needle control valve configured to 
hydraulically control movement of a needle of a needle valve toward and away from a needle valve seat (as suggested by fig. 1, and [0029-0030]), 
However one of ordinary skill in the art would recognize that accelerometer are routinely used in the art to measure NVH (noise, vibration, and harshness) as well as engine knock, and thus it would have been obvious to one of ordinary skill in the art to use an accelerometer to perform the functions of distortion sensor 1101 and/or knock sensor 1102, as taught by Mukaihara.  Further, it would have been within the level of skill of one having an ordinary level of skill to select a low frequency, medium frequency or high frequency as appropriate for the purposes of fault determination (per Mukaihara).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Mukaihara, to incorporate a fuel injector having a needle control valve, as clearly suggested and taught by Male, in order to reduce parasitic losses of fuel during delivery ([0008]).

In re claim 22, Mukaihara and Male teach a method as claimed in claim 21, and Mukaihara further teaches wherein in step b) the signal is within an injection cycle (inherent; [Col. 11, ln. 5-19]; drive pulse 901 is used to drive injector) of the hydraulic fuel injector.
In re claim 37, see claim 21 above.
In re claim 38, see claim 21 above.

Allowable Subject Matter
Claims 24-36 allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        


/CARL C STAUBACH/Primary Examiner, Art Unit 3747